UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6169



CRAIG SANDERS BOONE,

                                            Plaintiff - Appellant,

          versus

FRANKLIN FREEMAN, Secretary DOC; HARRY L.
ALLSBROOK; Q. REHNER; CAPTAIN HARDY; ACREE,
C/O; PATTON, C/O; LIEUTENANT BOBBIT; SERGEANT
GREGORY; K. MOORE, Sergeant; J. PORTER, C/O;
ARRINGTON, C/O; HILL, C/O; JONES, C/O; LPN
SCHULTZ, C/O; LPN LYNCH, C/O; DOCTOR BROWN;
M. ALESHIRE, C/O; COLLIE, C/O; JUSTICE, C/O;
PILGREEN, C/O,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-840-CRT-BO)

Submitted:   June 20, 1996                  Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Sanders Boone, Appellant Pro Se. Mark John Pletzke, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Boone v. Freeman, No. CA-94-840-CRT-BO (E.D.N.C. Dec. 14,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3